Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that the multiple lances of Munko are arranged symmetrically around the center line and therefor create a flame profile arranged around the center line, the examiner points out that the claim refers to the burner lance tip and not the effective flame profile. 
Regarding the applicant’s argument that figure 5 of Munko is missing a downcomer which is necessary for the calculation of the position of the burner tip, the examiner points out that the downcomer is shown in figure 2. Figure 5 shows that the burner tips are positioned much nearer the center than the outer diameter of the rear wall. Figure 2 shows that the downcomer extends to the outer diameter of the rear wall.
Regarding the applicant’s argument that very small deviations from the center line could occur, the examiner disagrees. The applicant has not provided sufficient explanation as to why the examiner’s reasoning is unsound. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-19, 21, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munko (WO 2015018438 A1), hereinafter Munko.

Regarding claim 15, Munko discloses a method for combustion of gaseous or liquid fuel (“method for combustion of gaseous of liquid fuel” abstract) in a combustion chamber with a hydraulic diameter                         
                            D
                        
                     (“combustion chamber (2)” abstract), whereby the fuel as well as the primary oxidant are introduced via a burner lance into the combustion chamber (“Inside the burner block 5, there are provided several supply tubes 14, each in form of a duplex lance having a central tube 15 and a surrounding tube 16 as evident from the detail in Fig. 5. Preferably, the central tube 15 is used as fuel feed tube and the surrounding tube 16 is used as air supply feed tube for the primary air” page 19, line 1), whereby fuel and primary oxidant have a certain mean velocity                         
                            
                                
                                    u
                                
                                
                                    1
                                
                            
                        
                     at the entry from the burner lance into the combustion chamber, whereby the mean velocity                         
                            
                                
                                    u
                                
                                
                                    1
                                
                            
                        
                     is defined as                         
                            
                                
                                    u
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    ∙
                                    
                                        
                                            ρ
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            A
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    m
                                                
                                                ˙
                                            
                                        
                                        
                                            g
                                            a
                                            s
                                        
                                    
                                
                            
                        
                     , whereby                         
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                        
                     is the velocity of each separate fluid in the burner lance,                         
                            
                                
                                    ρ
                                
                                
                                    i
                                
                            
                        
                     is the density of each separate fluid in the burner lance,                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     is the cross-section for the flow of each separate fluid in the burner lance at the entry of the burner lance into the combustion chamber and                         
                            
                                
                                    
                                        
                                            m
                                        
                                        ˙
                                    
                                
                                
                                    g
                                    a
                                    s
                                
                            
                        
                     is the overall mass flow in the burner lance (the fuel/air will inherently have a mean velocity) and whereby a secondary oxidant with a mean velocity of                         
                            
                                
                                    u
                                
                                
                                    2
                                
                            
                        
                     is introduced via a downcomer into the combustion chamber (“The preheated combustion air (secondary air) is fed into the combustion chamber 2 and the furnace 10 through a down comer 3” page 17, line 28. The secondary air will inherently have a mean velocity), wherein the burner lance is arranged such that a distance                         
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     defined as the smallest distance between a tip                         
                            p
                        
                     of the burner lance and a combustion chamber centerline                         
                            a
                        
                     is smaller than a distance                         
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     from an intersection point of the combustion chamber centerline                         
                            a
                        
                     and a shortest line connecting the tip                         
                            p
                        
                     of the burner lance and the combustion chamber centerline                         
                            a
                        
                     to an intersection point                         
                            i
                        
                     of the downcomer centerline                         
                            c
                        
                     and an intersection area                         
                            S
                        
                     of the combustion chamber and downcomer, whereby the value of                         
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     is such that                         
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            =
                            
                                
                                    1
                                    -
                                    
                                        
                                            
                                                
                                                    d
                                                    ∙
                                                    
                                                        
                                                            
                                                                
                                                                    u
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    u
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    4
                                                
                                            
                                        
                                    
                                
                            
                            ∙
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                        
                      and that                         
                            d
                        
                     is in the range of 0.05 to 0.15 (The examiner points out that Munko states “Typically, the flow velocity of the preheated combustion air is in the range between 15 to 25 m/s” page 2, line 9 and “In order to reduce the NOx-emission it is provided in line with the invention to supply the fuel and/or the primary air from the fuel feed and/or air feed respectively into the combustion chamber with an exit velocity higher than 150 m/s” page 4, line 2. Given these values,                         
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     may be made arbitrarily small. For instance, when                         
                            
                                
                                    u
                                
                                
                                    1
                                
                            
                            =
                            160
                             
                            m
                            /
                            s
                        
                    ,                         
                            
                                
                                    u
                                
                                
                                    2
                                
                            
                            =
                            16
                             
                            m
                            /
                            s
                        
                    , and                         
                            d
                            =
                            0.1
                        
                    , then                         
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            =
                            0
                        
                     regardless of the size of                         
                            D
                        
                    . Munko also shows an 

    PNG
    media_image1.png
    583
    485
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    601
    328
    media_image2.png
    Greyscale


Regarding claim 16, Munko discloses the method according to claim 15, wherein the d is in the range of 0.09 to 0.11 (See the example given above where                         
                            d
                            =
                            0.1
                        
                    ).

Regarding claim 17, Munko discloses the method according to claim 15, wherein the primary and/or the secondary oxidant is air (“at least one main combustion air inlet (3) for the supply of preheat- ed combustion air (4) into the combustion chamber (2), a burner (5) with at least one fuel feed (7) and at least one air feed (8) for supply of fuel and primary air into a the combustion chamber (2)” abstract).

Regarding claim 18, Munko discloses the method according to claim 15, wherein the mean velocity                         
                            
                                
                                    u
                                
                                
                                    1
                                
                            
                        
                     is less than 200 m/s (“In order to reduce the NOx-emission it is provided in line with the invention to supply the fuel and/or the primary air from the fuel feed and/or air feed respectively into the combustion chamber with an exit velocity higher than 150 m/s” page 4, line 2).

Regarding claim 19, Munko discloses the method according to claim 15, wherein the secondary oxidant is introduced into the combustion chamber with a mean velocity                         
                            
                                
                                    u
                                
                                
                                    2
                                
                            
                        
                     between 10 and 35 m/s (“Typically, the flow velocity of the preheated combustion air is in the range between 15 to 25 m/s”).

Regarding claim 21, Munko discloses the method according to claim 15, wherein the primary air ratio                         
                            
                                
                                    λ
                                
                                
                                    p
                                    r
                                    i
                                    m
                                
                            
                        
                     with                         
                            
                                
                                    λ
                                
                                
                                    p
                                    r
                                    i
                                    m
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    m
                                                
                                                ˙
                                            
                                        
                                        
                                            a
                                            i
                                            r
                                            -
                                            p
                                            r
                                            i
                                            m
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    m
                                                
                                                ˙
                                            
                                        
                                        
                                            s
                                            t
                                            o
                                            i
                                            c
                                            h
                                        
                                    
                                
                            
                        
                     is in the range of 0.05 and 2.0 (“the excess air ratio of primary air to fuel is between 0.1 and 0.6” page 7, line 23).

Regarding claim 23, Munko discloses a burner assembly comprising a combustion chamber (“combustion chamber (2)” abstract) with a centerline                         
                            a
                        
                    , a hydraulic diameter                         
                            D
                        
                    , a burner lance to introduce fuel and primary into the combustion chamber (“Inside the burner block 5, there are provided several supply tubes 14, each in form of a duplex lance having a central tube 15 and a surrounding tube 16 as evident from the detail in Fig. 5. Preferably, the central tube 15 is used as fuel feed tube and the surrounding tube 16 is used as air supply feed tube for the primary air” page 19, line 1), whereby the mean velocity                         
                            
                                
                                    u
                                
                                
                                    1
                                
                            
                        
                     is defined as                         
                            
                                
                                    u
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    ∙
                                    
                                        
                                            ρ
                                        
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            A
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    m
                                                
                                                ˙
                                            
                                        
                                        
                                            g
                                            a
                                            s
                                        
                                    
                                
                            
                        
                     , whereby                         
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                        
                     is the velocity of each separate fluid in the burner lance,                         
                            
                                
                                    ρ
                                
                                
                                    i
                                
                            
                        
                     is the density of each separate fluid in the burner lance,                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     is the cross-section for the flow of each separate fluid in the burner lance at the entry of the burner lance into the combustion chamber and                         
                            
                                
                                    
                                        
                                            m
                                        
                                        ˙
                                    
                                
                                
                                    g
                                    a
                                    s
                                
                            
                        
                     is the overall mass flow in the burner lance, whereby the burner assembly is adapted such that fuel and primary oxidant have a certain mean velocity                         
                            
                                
                                    u
                                
                                
                                    1
                                
                            
                        
                     at the entry from the burner lance into the combustion chamber (the fuel/air will inherently have a mean velocity), measured from a tip                         
                            p
                        
                     of the burner lance and a downcomer adapted to introduce a secondary oxidant with a mean velocity of                         
                            
                                
                                    u
                                
                                
                                    2
                                
                            
                        
                     into                         
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     defined as the smallest distance between the tip                         
                            p
                        
                     of the burner lance and a combustion chamber centerline (                        
                            a
                        
                    ) is smaller than a distance                         
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     from an intersection point of the combustion centerline (                        
                            a
                        
                    ) and a shortest line connecting the tip                         
                            p
                        
                     of the burner lance and the combustion chamber centerline (                        
                            a
                        
                    ) to an intersection point (                        
                            i
                        
                    ) of the downcomer centerline (                        
                            c
                        
                    ) and an intersection area (                        
                            S
                        
                    ) of the combustion chamber and downcomer, whereby the value of                         
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     is such that                         
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            =
                            
                                
                                    1
                                    -
                                    
                                        
                                            
                                                
                                                    d
                                                    ∙
                                                    
                                                        
                                                            
                                                                
                                                                    u
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    u
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    4
                                                
                                            
                                        
                                    
                                
                            
                            ∙
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                        
                      and that                         
                            d
                        
                     is in the range of 0.05 to 0.15 (The examiner points out that Munko states “Typically, the flow velocity of the preheated combustion air is in the range between 15 to 25 m/s” page 2, line 9 and “In order to reduce the NOx-emission it is provided in line with the invention to supply the fuel and/or the primary air from the fuel feed and/or air feed respectively into the combustion chamber with an exit velocity higher than 150 m/s” page 4, line 2. Given these values,                         
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     may be made arbitrarily small. For instance, when                         
                            
                                
                                    u
                                
                                
                                    1
                                
                            
                            =
                            160
                             
                            m
                            /
                            s
                        
                    ,                         
                            
                                
                                    u
                                
                                
                                    2
                                
                            
                            =
                            16
                             
                            m
                            /
                            s
                        
                    , and                         
                            d
                            =
                            0.1
                        
                    , then                         
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            =
                            0
                        
                     regardless of the size of                         
                            D
                        
                    . Munko also shows an embodiment in figure 5 with a plurality of lances surrounding a center. At least one of these plurality of lances will be a small distance above the centerline).

Regarding claim 24, Munko discloses the burner assembly according to claim 23, wherein the burner lance is arranged at an angle                         
                            α
                        
                     of maximum 12° to the combustion chamber centerline                         
                            a
                        
                     (                        
                            α
                            =
                            0
                            °
                        
                    ).

Regarding claim 25, Munko discloses the burner assembly according to claim 23, wherein the burner lance points towards the downcomer (The lance points laterally towards the downcomer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Munko, in view of Pisano (US 7175423 B1), hereinafter Pisano.

Regarding claim 20, Munko discloses the method according to claim 15. 

Munko does not disclose wherein the total air ratio                         
                            λ
                        
                     with                         
                            λ
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    m
                                                
                                                ˙
                                            
                                        
                                        
                                            a
                                            i
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    m
                                                
                                                ˙
                                            
                                        
                                        
                                            s
                                            t
                                            o
                                            i
                                            c
                                            h
                                        
                                    
                                
                            
                        
                     is in the range of 1.2 and 12.0. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, at least sufficient to complete the combustion of the fuel; wherein the secondary air is injected through at least one secondary air jet diverging with respect to a centerline extending through the burner throat and wherein the air split ratio of primary air to secondary air is within the range 40/60 to 75/25” (claim 1, emphasis added). Therefore, it is desirable that there be at least enough air to complete combustion (i.e. 1.0), but that the secondary air can account for up to 60% of the total air. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the amount of secondary air and therefore the total air, because the selection of total air to achieve complete combustion constitutes the optimization of design parameters, which fails to distinguish the claim.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Munko, in view of Grant (US 20100282021 A1), hereinafter Grant.

Regarding claim 22, Munko discloses the method according to claim 15. 

Munko does not disclose wherein the burner lance has a fuel capacity in the range of 2 and 6 MW. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Munko, in view of Palmer (US 20120073261 A1), hereinafter Palmer.

Regarding claim 26, Munko discloses the burner assembly according claim 23. 

Munko does not explicitly disclose wherein the combustion chamber's diameter D lies between 0.5 and 1.8 m. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Munko clearly has some chamber diameter, but does not specifically recite a range of diameter values. Achieving .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fredriksson (US 9023127 B2)

    PNG
    media_image3.png
    291
    505
    media_image3.png
    Greyscale

Maduta (DE 102015107360 A1) 

    PNG
    media_image4.png
    390
    500
    media_image4.png
    Greyscale

Hansen (US 7229281 B2) 

    PNG
    media_image5.png
    268
    881
    media_image5.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799